 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    COREY WILLIAMS,                                   Case No. 1:20-cv-00312-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO PROCEED
                                                        IN FORMA PAUPERIS WITHOUT
13           v.                                         PREJUDICE
14    PRICE, et al.,                                    (ECF No. 2.)
15                       Defendants.                    ORDER TO SUBMIT NON-PRISONER
                                                        APPLICATION TO PROCEED IN FORMA
16                                                      PAUPERIS CLARIFYING ASSETS OR PAY
                                                        FILING FEE
17
                                                        THIRTY (30) DAY DEADLINE
18

19          Plaintiff Corey Williams (“Plaintiff”) is a civil detainee appearing pro se in this civil

20   rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to California Welfare

21   and Institutions Code § 6600 et seq. are civil detainees and are not prisoners within the meaning

22   of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

23          On March 2, 2020, Plaintiff filed a motion to proceed in forma pauperis. (ECF No. 2.) In

24   his application, Plaintiff reported that he receives $300.00 per month in gross pay and $200.00

25   per month in take-home pay. (Id. at 1.) In addition, Plaintiff reports that he makes $50.00

26   monthly payments to Capital One Bank and Credit One Bank. (Id. at 2.) It is unclear whether

27   these payments are included in his take-home pay calculation.

28   ///
                                                        1
 1          Despite his reported income of $200.00 per month, Plaintiff reports that he has no money

 2   in cash or in a checking or savings account. Plaintiff has not attached a copy of his certified trust

 3   account statement, so it is also unclear whether Plaintiff is considering his trust account as a

 4   checking or savings account, and whether he has any saved assets in his trust account.

 5          As the evidence before the Court of Plaintiff’s assets is inconclusive, the Court will

 6   provide Plaintiff with an opportunity to clarify his financial condition and adequately demonstrate

 7   financial hardship. If Plaintiff chooses to file a new application to proceed in forma pauperis,

 8   he should include a copy of his trust account statement from his current institution.

 9          Accordingly, IT IS HEREBY ORDERED that:

10      1. Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED, without

11          prejudice;

12      2. The Clerk of the Court is directed to serve a non-prisoner application to proceed in forma

13          pauperis on Plaintiff;

14      3. Within thirty (30) days from the date of service of this order, Plaintiff shall file the

15          attached application to proceed in forma pauperis for a non-prisoner, completed and

16          signed, or in the alternative, pay the $400.00 filing fee for this action; and

17      4. The failure to comply with this order will result in dismissal of this action without

18          prejudice.

19
     IT IS SO ORDERED.
20
21      Dated:     March 3, 2020                               /s/ Barbara    A. McAuliffe              _
                                                        UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                        2
